DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group 1 Claims 1 - 6.  Claims 7 - 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2014/0290060 Kikukawa et al. (‘Kikukawa hereafter), 
U.S. 2003/0200641 Tachibana et al. (‘Tachibana hereafter), 
U.S. 2011/0023277 Takagi et al. (‘Takagi hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 7 & 8 have been withdrawn and canceled through Examiner’s Amendment.
Claims 1 - 6 allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 7 - 8 have been Canceled by Examiner.

Reasons for Allowance
Claim[s] 1 is/are allowed.   The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “a first moving unit configured to move the first assembling head between a supply position of the retainer and an assembling position; a second assembling head configured to hold the pair of cotter pieces and engages the pair of cotter pieces with the upper end of the valve stem; and a second moving unit configured to move the second assembling head between a supply position of the pair of cotter pieces and the valve stem.”

The closest prior art is as cited were ‘Kikukawa, ‘Tachibana & ‘Takagi.  
‘Kikukawa does not teach two separate devices to hold the cotter pieces and the retainer, but are through #221. Does not have a first and second assembly head. ‘Kikukawa not have a first and second assembly head. 
‘Tachibana, Fig 5, only has one assembling head for both the retainer #190, and the cotter pieces #C. ‘Tachibana, does not teach separate devices to hold the cotter pieces and the retainer. 
‘Takagi, has one assembling head Fig 5, for both the retainer #103, and the cotter pieces #104. ‘Takagi, does not teach separate devices to hold the cotter pieces and the retainer.
Neither of these references provides a separate devices to hold the cotter pieces and the retainer. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 6, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/04/2021